United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-96
Issued: April 9, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 22, 2013 appellant filed a timely appeal from an August 5, 2013 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying his request for
reconsideration.1 Because more than one year elapsed from the last merit decision dated
October 6, 1989 to the filing of this appeal, the Board lacks jurisdiction to review the merits of
his case pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3.3

1

For final adverse OWCP decisions issued prior to November 19, 2008, a claimant had up to one year to file a
Board appeal. See 20 C.F.R. § 501.3(d)(2) (2008). For final adverse OWCP decisions issued on and after
November 19, 2008, a claimant has 180 days to file a Board appeal. See 20 C.F.R. § 501.3(e) (2009).
2
3

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted new evidence with his appeal to the Board. However, the Board may
only review evidence that was in the record at the time OWCP issued its final decision. See 20 C.F.R. § 501.2(c)(1);
M.B., Docket No. 09-176 (issued September 23, 2009); J.T., 59 ECAB 293 (2008); G.G., 58 ECAB 389 (2007);
Donald R. Gervasi, 57 ECAB 281 (2005); Rosemary A. Kayes, 54 ECAB 373 (2003).

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration on
the grounds that it was not timely filed and did not demonstrate clear evidence of error.
On appeal, appellant argues that OWCP erred in terminating his compensation benefits
and that he sustained a traumatic brain injury as a result of his accepted employment injury.
FACTUAL HISTORY
This case has previously been before the Board. On October 27, 1982 the Board set aside
a June 15, 1982 OWCP hearing representative’s decision affirming a January 8, 1982 decision.4
In the January 8, 1982 decision, OWCP terminated appellant’s compensation, pursuant to
5 U.S.C. § 8106(c), on the grounds that he refused an offer of suitable work. The Board found
that OWCP failed to show that the work was suitable and remanded the case to OWCP for
further development. In the second appeal on June 11, 1984, the Board affirmed a November 10,
1983 OWCP decision terminating appellant’s compensation benefits effective
November 3, 1983.5 OWCP found that the medical evidence established that he no longer had
any residuals or disability due to his accepted March 21, 1969 employment injuries of head
trauma, postconcussion cervical trauma and cervical spine neuropathy. It also found that the
medical evidence was insufficient to establish that appellant’s psychiatric condition was causally
related to the accepted March 21, 1969 employment injury. On October 6, 1989 in a third
appeal, the Board affirmed OWCP’s merit decisions dated June 7 and November 21, 1988
denying modification on the issue of whether his psychiatric condition was causally related to the
accepted March 21, 1969 employment injury. The Board also affirmed a March 8, 1989 OWCP
nonmerit decision denying appellant’s request for reconsideration. On October 29, 2002 the
Board affirmed OWCP’s June 19, 2000 decision denying his request for reconsideration on the
grounds that it was untimely filed and failed to establish clear evidence of error. The facts and
circumstances surrounding the prior appeals are hereby incorporated by reference.6
In an April 20, 2013 letter, appellant requested reconsideration. He contended that
OWCP decisions were erroneous and wrongfully denied him wage-loss and medical benefits for
disability and residuals of his accepted March 21, 1969 employment injury. Appellant argued
that the Board failed to consider two decisions by the U.S. District Court or his Veterans
Administration outpatient clinic treatment for neuropsychological treatment. He alleged that his
quality of life was adversely impacted by his traumatic brain injury, chronic vestibular damage
and cervical spine neuropathy, which were due to the accepted March 21, 1969 employment
injury.

4

34 ECAB 144 (1982).

5

Docket No. 84-341 (issued June 11, 1984).

6

On March 21, 1969 appellant, then a 31-year-old mail handler, fell backwards over a mailbag and struck his
head on a pallet. OWCP accepted the claim for head trauma, postconcussion cervical trauma and cervical spine
neuropathy. By letter dated November 12, 1974, it placed appellant on the periodic rolls for temporary total
disability effective November 8, 1974.

2

Appellant submitted statements detailing the history of his claim. He also resubmitted
medical and factual evidence previously considered by OWCP, including an August 5, 1981
letter from a Dr. J. Mattes, a treating physician with the Veterans Administration Medical Center,
Bronx, NY and an August 6, 1981 letter addressed to a Dr. T.P. Naidu from the employing
establishment’s Chief, Medical Administration Service. In an August 5, 1981 Veterans Hospital
report, Dr. Mattes noted that appellant was being referred to Harlem Hospital for psychiatric
treatment.
The August 6, 1981 letter addressed to Dr. Naidu noted appellant’s diagnosis of major
depressive disorder and provided information regarding his psychiatric treatment.
By decision dated August 5, 2013, OWCP denied reconsideration on the grounds that
appellant’s request was untimely filed and failed to establish clear evidence of error.
LEGAL PRECEDENT
To be entitled to a merit review of OWCP’s decision denying or terminating a benefit, a
claimant must file his or her application for review within one year of the date of that decision.7
The Board has found that the imposition of the one-year time limitation does not constitute an
abuse of the discretionary authority granted OWCP under section 8128(a) of FECA.8
OWCP, however, may not deny an application for review solely on the grounds that the
application was not timely filed. When an application for review is not timely filed, it must
nevertheless undertake a limited review to determine whether the application establishes clear
evidence of error.9 OWCP’s regulations and procedures provide that OWCP will reopen a
claimant’s case for merit review, notwithstanding the one-year filing limitation set forth in
20 C.F.R. § 10.607(a), if the claimant’s application for review shows clear evidence of error on
the part of OWCP.10
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by OWCP.11 The evidence must be positive, precise and explicit and must
manifest on its face that OWCP committed an error.12 Evidence which does not raise a
substantial question concerning the correctness of OWCP’s decision is insufficient to establish
7

20 C.F.R. § 10.607(a).

8

5 U.S.C. § 8128(a); Leon D. Faidley, Jr., 41 ECAB 104 (1989).

9

See 20 C.F.R. § 10.607(b); Charles J. Prudencio, 41 ECAB 499, 501-02 (1990).

10

Id.; Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.5 (October 2011).
OWCP’s procedures further provide that the term clear evidence of error is intended to represent a difficult standard.
The claimant must present evidence which on its face shows that OWCP made an error (for example, proof that a
schedule award was miscalculated). Evidence such as a detailed well-rationalized medical report which, if
submitted before the denial was issued, would have created a conflict in medical opinion requiring further
development, is not clear evidence of error. Id. at Chapter 2.1602.5a.
11

See Dean D. Beets, 43 ECAB 1153, 1157-58 (1992).

12

See Leona N. Travis, 43 ECAB 227, 240 (1991).

3

clear evidence of error.13 It is not enough merely to show that the evidence could be construed
so as to produce a contrary conclusion.14 This entails a limited review by OWCP of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of OWCP.15 To show clear
evidence of error, the evidence submitted must not only be of sufficient probative value to create
a conflict in medical opinion or establish a clear procedural error, but must be of sufficient
probative value to prima facie shift the weight of the evidence in favor of the claimant and raise
a substantial question as to the correctness of OWCP’s decision.16
OWCP’s procedures were changed effective August 29, 2011. Section 10.607 of the new
regulations provide that the date of the reconsideration request for timeliness purposes was
changed from the date the request was mailed to the date the request was received by OWCP.17
ANALYSIS
OWCP properly determined that appellant failed to file a timely application for review.
The most recent merit decision in this case was issued on October 6, 1989. OWCP received
appellant’s April 30, 2013 request for reconsideration on May 7, 2013; thus, the request was
outside the one-year time limit.18 Consequently, appellant must demonstrate clear evidence of
error by OWCP in denying his claim for compensation.19
The Board finds that the evidence submitted by appellant in support of his April 30, 2013
request for reconsideration does not raise a substantial question as to the correctness of OWCP’s
termination of his compensation benefits and the denial of his claim to include a psychiatric
condition as causally related to the accepted March 21, 1969 employment injury or prima facie
shift the weight of the evidence of record in his favor. Appellant resubmitted evidence
concerning treatment for his major depression. This evidence was previously considered by
OWCP in its prior decisions and does not establish that OWCP committed clear evidence of
error in terminating his compensation effective November 10, 1983 and denying his claim that
his psychiatric condition was causally related to the accepted March 21, 1969 employment
injury. Further, this evidence did not provide any opinion addressing whether the diagnosed
condition was causally related to the accepted March 21, 1969 employment-related injuries. The
13

See Jesus D. Sanchez, 41 ECAB 964, 968 (1990).

14

See Leona N. Travis, supra note 12.

15

See Nelson T. Thompson, 43 ECAB 919, 922 (1992).

16

Leon D. Faidley, Jr., supra note 8.

17

20 C.F.R. § 10.607.

18

See supra note 10 at Chapter 2.1602.4 (October 2011). For decisions issued on or after August 29, 2011, there
is still a one-year time limit for requesting reconsideration. The one-year period begins on the date of the original
decision and the application for reconsideration must be received by OWCP within one year of the date of the
decision for which review is sought.
19

20 C.F.R. § 10.607(a); see D.G., 59 ECAB 455 (2008); Debra McDavid, 57 ECAB 149 (2005).

4

Board finds that the medical reports resubmitted by appellant do not discharge his burden of
showing clear evidence of error.
Appellant argued that OWCP erred in the handling of his claim as he continues to have
residuals and disability due to his accepted March 21, 1969 employment injuries. He has not
provided any argument or evidence of sufficient probative value to shift the weight of the
evidence in his favor and raise a substantial question as to the correctness of OWCP’s
termination of his compensation benefits effective November 10, 1983 nor of the denial that his
psychiatric condition was caused by the accepted March 21, 1969 employment injuries.
Consequently, OWCP properly denied appellant’s reconsideration request as his request does not
establish clear evidence of error.
On appeal, appellant contends that OWCP erred in terminating his compensation benefits
as he continues to have residuals of his accepted employment injuries. He also contends that
OWCP erred that he sustained a traumatic brain injury as a result of the accepted March 21, 1969
employment injury. As discussed above, appellant failed to timely file a request for
reconsideration and failed to establish clear evidence of error. He submitted no evidence raising
a substantial question as to the correctness of OWCP’s termination of his compensation benefits
effective November 10, 1983 or denying expansion of his claim to include a psychiatric
condition.
CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s case for further
review of the merits on the grounds that his request was untimely filed and failed to demonstrate
clear evidence of error.

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 5, 2013 is affirmed.
Issued: April 9, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

